
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of this 18th day of October, 2002 (the "Effective Date"), by and between
VitalStream, Inc., a Delaware corporation (the "Company"), and Kevin D. Herzog
("Employee"). In consideration of the mutual covenants set forth below, the
Company and Employee hereby agree as follows:

        1.    At Will Employment.    The Company hereby employs Employee, and
Employee hereby accepts employment by the Company. The parties acknowledge and
agree that the Employee's employment relationship is "at-will", meaning that
either party may terminate the employment relationship for any reason at any
time, with or without cause or prior notice. Any termination of Employee by the
Company shall be by action of the Board of Directors of the Company.

        2.    Services.    Employee shall serve as Chief Financial Officer of
the Company and perform such services for the Company as are customary for such
position and as may be assigned to him from time to time by the Board of
Directors of the Company.

        3.    Restrictive Covenant During Term.    During his employment by the
Company, Employee shall devote his full time and services exclusively to the
Company and will not, without the prior written consent of the Board of
Directors of the Company, own, either directly or indirectly, any interest in
any privately-held business or commercial enterprise which is competitive with
the business conducted by the Company. Furthermore, Employee shall not, without
the prior written consent of the Board of Directors of the Company, serve as a
partner, officer, director, advisor or employee of, or act in any other similar
capacity for, any business or commercial enterprise which is competitive with
the business conducted by the Company. However, nothing contained in this
Paragraph 3 shall be construed to prohibit Employee from purchasing the capital
stock or other securities of any corporation or other business entity whose
stock or securities are traded on any national or regional securities exchange
or in the national over-the-counter market.

        4.    Compensation.    

        4.01    Base Salary.    As compensation for the services to be performed
hereunder, Employee shall receive an annual salary of $120,000 (once the 10% cut
is reversed, which will occur upon closing of the Epoch APA transaction, or if
the APA does not close, then at a date to be determined by VitalStream's Board
of Directors). However, Employee's annual salary shall increase to $145,000
("Salary"), and such new Salary amount (from the current pre-10% cut $120,000
annual level) will go into effect after the Company has achieved positive EBITDA
(as is reported in the Company's 10-Q/10-K filings) for three consecutive
calendar months, retroactive to the first month in the three consecutive month
period. The Salary hereinabove set forth shall be subject to adjustment upward,
but not downward, in the sole and absolute discretion of the Company's Board of
Directors. All Salary hereunder shall be payable in accordance with the
Company's customary payroll practices and subject to federal and state
withholding requirements.

        4.02    Bonuses.    Employee will have the ability to earn an amount of
up to 35% of the annual Salary amount as an annual bonus. The bonus, if earned,
would be paid within 30 days of the end of the fiscal year. The bonus will be
strictly performance-based. Management will work with the Compensation Committee
of the Board of Directors ("Committee") to define the upcoming fiscal year's
targets, and then submit a written proposal of the targets to the Committee
prior to the start of the new fiscal year. The Committee will then either
approve or request modifications to be made to the targets. If Employee's
employment is terminated for any reason during a bonus year, the Employee will
receive the payment of their pro-rata share of the bonus within 30 days of the
end of the fiscal year. The Committee will make the final determination as to
whether the bonus is earned or not, based upon review of historical actual
results against the pre-approved targets.

--------------------------------------------------------------------------------




        4.03    Payment Upon Termination.    Upon any termination of Employee's
employment by the Company (other than a termination for "Cause" (as that term is
defined below)), the Company shall pay to Employee, in addition to any accrued
but unpaid compensation earned by Employee through the effective date of the
termination of employment, an amount equal to one years' Salary at the annual
rate of Salary being paid to Employee at the effective date of the termination
of employment. Such payment to be made to Employee in six equal monthly
installments, less any applicable taxes, beginning on the date of the last day
of Employee's employment. In addition, Company will pay Employee's health and
dental insurance premiums benefits for a period of one year following Employee's
date of termination. Upon any termination of Employee's employment by the
Company for Cause, the Company shall pay to Employee any accrued but unpaid
compensation earned by Employee through the effective date of the termination of
his employment. As used herein, the term "Cause" shall mean (a) Employee's
conviction of, or plea of nolo contendre in, in any criminal action involving a
felony, (b) Employee's misappropriation of any material funds or property of the
Company, or (c) Employee's willful misconduct in the performance of his duties
for the Company. In the event that Employee elects to terminate his employment
with the Company following a material change in the terms and conditions of his
employment (such as a material diminution in Employee's authority, a material
change in Employee's title or duties, a change in the principal place of
Employee's employment materially increasing Employee's commute time, or similar
changes), such termination by Employee shall be deemed a termination by the
Company and Employee will be entitled to payments from the Company on the basis
described above. The payments described in this Section 4.04 shall constitute
the entirety of the compensation payable to Employee by the Company upon a
termination of his employment with the Company.

        5.    Employee Benefits.    

        5.01    Vacation and Sick Leave.    Employee shall be entitled to paid
vacation and sick leave at the appropriate level reflected in the Company's
vacation and sick leave plans in force from time to time.

        5.02    Group Medical Insurance Benefits.    The Company shall provide
for Employee and his dependents, at the Company's expense, participation in such
medical, accident and dental insurance plans as are made available generally to
the Company's executive management level employees from time to time.

        5.03    Business Expenses.    Employee shall be entitled to
reimbursement by the Company for any ordinary and necessary expenses reasonably
incurred by Employee in the performance of his duties and in acting for the
Company, provided that:

        (a)  Each such expenditure is authorized by the Board of Directors if
over $5,000 in amount or if prior such expenditures for that month exceed $7,500
in the aggregate (exclusive of airfare); and

        (b)  Employee furnishes to the Company such documentation regarding such
expenses as is required by the rules and policies relating to expense
reimbursements that the Company shall from time to time establish in order to
permit such reimbursement payments to be taken as proper deductions by the
Company under applicable state and federal tax laws.

        5.04    Indemnification.    Employee shall have the full benefit of all
provisions of the Company's Certificate of Incorporation and Bylaws limiting the
liability of Employee to the Company and its shareholders and providing for
indemnification of Employee in the circumstances described therein.

2

--------------------------------------------------------------------------------




        6.    Confidential Information.    

        6.01    Access to Confidential Information.    Employee acknowledges
that during the course of Employee's retention by the Company, Employee will be
exposed to documents and other information regarding the confidential business
and technical affairs of the Company, whether reduced to writing, maintained on
any form of electronic media or maintained in the mind or memory and whether
compiled by Employee or the Company, including, without limitation, information
about the Company's past, present and future financial condition, the markets
for its products, key personnel, past, present or future actual or threatened
litigation, trade secrets, current and prospective customer lists, operational
methods, acquisition plans, prospects, plans for future development, pricing
information, cost information, sources of supply, sources of customers, business
plans, models, projections or prospects, actual and/or projected expenses,
actual and/or projected revenues, actual and/or projected profits, financial
information, data, know-how, formulae, processes, designs, specifications,
drawings, contract rights, and other information concerning the Company's
organization, business operations, business affairs, marketing plans, clients,
customers, suppliers, vendors, licensees, or licensors, of a confidential,
proprietary, or secret nature not readily available to the public (the
"Confidential Information").

        6.02    No Disclosure or Use of Confidential Information.    At no time
shall Employee ever divulge, disclose, or otherwise use any Confidential
Information, unless and until such information is readily available in the
public domain by reason other than Employee's disclosure or use thereof in
violation of this Section 6.02 or unless such disclosure is required by law or
occurs in the normal course of performing Employee's duties to the Company.
Employee specifically acknowledges that the Confidential Information derives
independent economic value from not being readily known, disclosed to or
ascertainable by proper means by the public, that reasonable efforts have been
made by the Company to maintain the secrecy of such Confidential Information,
that such Confidential Information is the sole property of the Company or its
respective vendors, suppliers or customers, and that any retention, use or
disclosure of such Confidential Information by Employee (except in the course of
performing duties hereunder) shall constitute misappropriation of trade secrets
or the Company.

        7.    Non-Solicitation.    Employee shall not, for a period of 12 months
following the termination of his employment with the Company, for any reason
whatsoever, directly or indirectly, for himself or for, on behalf of or in
conjunction with any other person or entity, (a) solicit or induce any employee,
agent, independent contractor or consultant of or to the Company to terminate
his, her or its employment or other relationship with the Company for the
purpose of associating with any competitor of the Company or otherwise encourage
any such person to leave or sever his, her or its employment or other
relationship with the Company; or (b) solicit, induce, or attempt to solicit or
induce any customers, clients, vendors, suppliers or consultants of or to the
Company to terminate or change his, her or its relationship with the Company for
the purpose of associating with any competitor of the Company, or otherwise
encourage such customers, clients, vendors, suppliers or consultants of the
Company to terminate or change his, her or its relationship with the Company for
any reason.

        8.    Damages and Injunction.    Because of the difficulty of measuring
economic losses to the Company as a result of a breach by Employee of the
provisions of Sections 6 and 7 hereof, and because of the immediate and
irreparable damage that could be caused for which it would have no other
adequate remedy, Employee agrees that the provisions of Sections 6 and 7 hereof
may be enforced by the Company in the event of breach or threatened breach by
Employee, by injunctions and restraining orders without having to post a bond or
other security. Nothing herein shall be construed as prohibiting the Company
from pursuing any other available remedy for such breach or threatened breach,
including the recovery of damages.

3

--------------------------------------------------------------------------------


        9.    Agency and Authority.    Employee agrees that his employment by
the Company shall constitute him an agent for the Company only for such purposes
as are customary for his position. Employee agrees that he will not act or
purport to act in any way for the Company, except as to matters directly related
to his employment.

        10.    Severability.    Nothing contained in this Agreement shall be
construed as requiring the commission of any act contrary to law, and wherever
there is any conflict between any provision of this Agreement and any present or
future statute, law, ordinance or regulation contrary to which the parties have
no legal right to contract, the latter shall prevail, but in such event, the
provision of this Agreement thus affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph or clause of this Agreement shall be
held to be indefinite or invalid, the entire Agreement shall not fail on account
thereof, and the balance of the Agreement shall continue in full force and
effect.

        11.    Notices.    Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or
three (3) days after deposit in the U.S. mail, postage prepaid and properly
addressed to the party entitled to such notice, at the address indicated beside
such party's signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this paragraph
to all other parties to this Agreement.

        12.    Amendment.    Any waiver, alteration or modification of any of
the provisions of this Agreement or cancellation or replacement of this
Agreement shall not be valid unless made in writing and signed by the parties
hereto.

        13.    Governing Law.    This Agreement shall be construed and governed
in accordance with the laws of the State of California applicable to contracts
executed and to be wholly performed within the State of California.

        14.    Waiver.    Waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

        15.    Arbitration.    In the event of any dispute or any claim arising
out of this agreement, the termination of Employee's employment, or the
employment relationship between the Employee and the Company (including, but not
limited to, any claims of wrongful termination or claims for discrimination
based on race, age, sex, disability, creed, color, religion, sexual orientation,
marital status, or any other protected category, under California Fair
Employment and Housing Act, Title VII of the Civil Rights Act, Age
Discrimination in Employment Act, or Americans with Disabilities Act), Employee
and the Company agree that all such disputes shall be fully and finally resolved
by binding arbitration conducted under the rules of the American Arbitration
Association Employment Dispute Resolution Rules at Los Angeles, California. The
parties shall be permitted reasonable discovery and the arbitrator shall render
a written award setting forth his findings of fact and conclusions of law. Each
party shall bear his or its own expenses incurred in connection with the
arbitration, including attorneys' fees and costs. The Company shall pay the
arbitrator's fees. The parties waive the right to have disputes tried by a court
or jury. This arbitration provision shall not apply to claims for unemployment
insurance benefits filed with the Employment Development Department or to claims
for normal workers compensation benefits filed with the Workers Compensation
Appeals Board.

        16.    Entire Agreement.    This Agreement contains all the terms and
conditions agreed upon by the parties hereto and sets forth the entirety of the
consideration to which Employee shall be entitled hereunder. No other
agreements, oral or otherwise, shall be deemed to exist or to bind any of the
parties hereto in any manner related to this Agreement. No officer or employee
of the Company has any authorization to make any representation or promise in
any manner related to this Agreement not contained in this Agreement, and
Employee agrees that he has not executed this Agreement in reliance

4

--------------------------------------------------------------------------------


upon any such representation or promise. This Agreement cannot be modified or
changed except by written instrument, signed by both parties hereto.

        17.    Paragraph Headings.    The headings of this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

        18.    Counterparts.    This Agreement may be executed in a number of
counterparts, each of which shall be construed as an original for all purposes.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    VITALSTREAM, INC.
 
 
By:
/s/  PAUL SUMMERS      

--------------------------------------------------------------------------------

    Its: President     Date: October 21, 2002
Address:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
/s/  KEVIN D. HERZOG      

--------------------------------------------------------------------------------

Date: October 21, 2002

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21

